UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7302



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL AARON LITTLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-99-132; CA-01-702)


Submitted:   December 23, 2004            Decided:   January 19, 2005


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Aaron Little, Appellant Pro Se. Yvonne Victoria Watford-
McKinney, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Aaron Little appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582 (2000).    We have reviewed the record and find no abuse of

discretion.      Accordingly,   we    affirm   on   the   reasoning    of   the

district court.    See United States v. Little, Nos. CR-99-132; CA-

01-702 (E.D.N.C. July 26, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                     - 2 -